393 F.2d 137
Richard L. STROHKORB, Appellant,v.UNITED STATES of America, Appellee.
No. 11717.
United States Court of Appeals Fourth Circuit.
Argued Jan. 12, 1968.Decided April 1, 1968.

Israel Steingold, Richmond, Va.  (Maurice Steingold, and Steingold, Steingold & Chovitz, Richmond, Va., on brief), for appellant.
Stephen R. Felson, Attorney, Department of Justice (Edwin L. Weisl, Jr., Asst. Atty. Gen., John C. Eldridge, Attorney, Department of Justice, and C. Vernon Spratley, Jr., U.S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Plaintiff, Strohkorb, brought this action under the Federal Tort Claims Act, 28 U.S.C. 1346(b), to recover damages for personal injuries resulting from the alleged negligent operation of an automobile owned and operated by Lt. Wilbur R. Patterson, who was then Officer of the Day at the Naval Amphibious Base, Virginia Beach, Virginia, in charge of Seal Team Units 1 and 2, a part of the Naval Operations Support Group.


2
Late in the afternoon Lt. Patterson drove his own automobile from the Naval Base to his home in Virginia Beach, a distance of about seven miles, ate his evening meal with his family and commenced his return trip to the Base.  While driving upon the public highway at about 7:15 P.M., and when about five miles from the Base, he was involved in an accident when his vehicle struck the plaintiff's vehicle from the rear.  The district court held that there was no liability on the United States and dismissed the action for the reason that, at the time and place of the accident, Lt. Patterson was not acting 'in line of duty' or 'within the scope of his employment.'


3
The facts and the reasons assigned by the district court in support of the order dismissing the action are fully stated in a memorandum opinion1 on which we now affirm.


4
Affirmed.